Citation Nr: 1403981	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  13-13 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a compensable rating for hallux valgus of the left foot.

2.  Entitlement to a compensable rating for hallux valgus of the right foot.

3.  Entitlement to an effective date earlier than December 10, 2010, for the grant of a 100 percent rating for major depressive disorder with psychotic features.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from September 2004 to July 2005.

This appeal is before the Board of Veterans' Appeals (Board) from September 2011 and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The Veteran requested a hearing before the Board on her May 2013 substantive appeal form, but her representative submitted a statement in November 2013 withdrawing the request for a Board hearing.


REMAND

Increased Ratings (Bilateral Hallux Valgus)

The Veteran claims that she has had progressive, bilateral foot pain since service.  Her service treatment records indicate she was seen for foot pain, hallux valgus, and pes planus.  She was only been granted service connected, however, for bilateral hallux valgus in a March 2006 rating decision.

VA outpatient treatment records from 2006 to 2012 indicate various foot diagnoses, to include bilateral hallux valgus, bilateral hammer toes, bilateral calluses, and bilateral pes planus.  A May 2007 VA examiner diagnosed the Veteran with longstanding painful hyper mobile flatfeet "at least as likely as not" aggravated by her active service.  A May 2011 VA examiner noted X-ray evidence of mild bilateral hallux valgus and mild bilateral second hammer toes.  She was also diagnosed with mild pes planus at that time.

Most recently, the Veteran was afforded a VA examination in March 2013.  The examiner diagnosed the Veteran with bilateral metatarsalgia, hammer toes, halux valgus, plantar fasciitis, and pes planus.  

It is unclear which foot diagnoses are attributable to the Veteran's active service.  The RO did not consider the manifestations of other foot diagnoses in rating her bilateral hallux valgus.  The RO also did not consider whether these additional diagnoses were due to service.  These issues are "inextricably intertwined" with the claims for increased ratings currently on appeal.  Harris v. Derwinski, 1 Vet. App. 181 (1991).  Thus, the bilateral hallux valgus issues must be adjudicated after full development and adjudication of the other bilateral foot diagnoses claims, to include metatarsalgia, pes planus, hammertoes, and plantar fasciitis. 

Earlier Effective Date for 100 Percent Rating

An April 2013 rating decision granted a 100 percent rating for major depressive disorder, effective December 10, 2010.  In a November 2013 statement, the Veteran's representative stated that he had previously filed a notice of disagreement with the assigned effective date and requested that a Statement of the Case be issued.  The record does not reflect that a Statement of the Case has been issued.  Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should provide the Veteran and her representative with a Statement of the Case on the issue of entitlement to an earlier effective date for a 100 percent rating for major depressive disorder and inform the Veteran of the requirements to perfect an appeal with respect to this issue.

2.  The RO or the AMC should provide the Veteran with appropriate notice with respect to the issue of entitlement to service connection for bilateral foot disability other than hallux valgus.

3.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

4.  Then, the claims files and any pertinent evidence in Virtual VA that is not contained in the claims files should be provided to the March 2013 VA examiner.  The examiner should be requested to provide an opinion with respect to each of the Veteran's foot disorders, other than the already service-connected hallux valgus, as to whether the disorder is etiologically related to active service or was caused or permanently worsened by service-connected disability.  The examiner should also attempt to distinguish the manifestations of service-connected disability from any non service-connected disability.

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, the examiner should explain why.

If the March 2013 examiner is not available, the claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders should be provided to another physician with sufficient expertise who should be requested to provide the required opinions and information.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the required opinions and information.


3.  The RO or the AMC should also undertake any other indicated development.

4.  Then,  the RO or the AMC should adjudicate the issue of entitlement to service connection for additional disorders of the feet, and inform the Veteran of his appellate rights with respect to the decision.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and her representative a supplemental statement of the case (SSOC) and the requisite opportunity to respond.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

